Title: From Thomas Jefferson to Francis Eppes, 26 May 1787
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Bourdeaux May 26. 1787.

Making a tour round the sea-ports of this country on matters of business, and meeting at this place with Capt. Gregory, just sailing for Portsmouth, I cannot deny myself the pleasure of asking you to participate of a parcel of wine I have been chusing for myself. I do it the rather as it will furnish you a specimen of what  is the very best Bourdeaux wine. It is of the vineyard of Obrion, one of the four established as the very best, and it is of the vintage of 1784. the only very fine one since the year 1779. Six dozen bottles of it will be packed separately addressed to you and delivered to Capt. Gregory, who will take care to send it to you, and perhaps call on you himself. If he does you will find him a good humoured agreeable man. Much hurried by my departure hence, I cannot enter into details of news &c. I must beg you however to deliver my love to Jack, to tell him that his letter which he wrote near a year ago, came to my hands but a few days ago at Marseilles, and that it shall be among the first I answer on my arrival at Paris, which will not be till the middle of next month. He will have more claims to every service of mine than I can possibly find opportunities of rendering them. Recall me to the affectionate remembrance of Mrs. Eppes and the family. I say nothing of my dear Poll, hoping she is on her passage, yet fearing to think of it. Adieu my dear Sir and be assured of the warmest esteem of your affectionate friend & servant,

Th: Jefferson

